IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                                            FILED
                                                                           June 24, 2008
                                     No. 06-31269
                                   Summary Calendar                   Charles R. Fulbruge III
                                                                              Clerk

KERMIT PARKER

                                                  Plaintiff-Appellant

v.

N BURL CAIN; LINDA MILLER; UNKNOWN TARVER; DORA RABALAIS;
MAJOR UNKNOWN NETTLES

                                                  Defendants-Appellees


                   Appeal from the United States District Court
                       for the Middle District of Louisiana
                             USDC No. 3:03-CV-578


Before GARZA, BENAVIDES, and PRADO, Circuit Judges.
PER CURIAM:*
       Kermit Parker, Louisiana prisoner # 129332, alleged under 42 U.S.C.
§ 1983 that prison officials used excessive force and were deliberately indifferent
to his medical needs. Parker appeals the district court’s judgment that granted
summary judgment and dismissed his claims against Major Nettles for failure
to exhaust administrative remedies. Parker has not briefed any challenge to the
dismissal of his claims against any defendant other than Nettles. Accordingly,


       *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                                 No. 06-31269

he has abandoned these issues. See Yohey v. Collins, 985 F.2d 222, 224-25 (5th
Cir. 1993).
      We review the grant of summary judgment de novo. See Whittaker v.
BellSouth Telecomms., Inc., 206 F.3d 532, 534 (5th Cir. 2000). A prisoner may
not bring a civil rights action “until such administrative remedies as are
available are exhausted.” 42 U.S.C. § 1997e(a).
      Competent summary judgment evidence established, and there is no
competent summary judgment evidence to the contrary, that Parker did not
exhaust his administrative remedies prior to filing this action. Accordingly, the
district court’s judgment is AFFIRMED.




                                       2